DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because Figure 1A includes text in shaded boxes that is not legible because of the lack of contrast between the text and the shading. It is suggested the shading be removed from the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 15 is objected to because of the following informalities:  the claim has a typographical error in line 3 reciting “indicative of the presence one or more” rather than “indicative of the presence of one or more”.  Appropriate correction is required.

Claim Interpretation
Claim 1 is drawn to methods for “detecting the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin or organ of origin in a mixture of nucleic acids”. The claim has the intended function of detecting the presence of one or more nucleic acids that are associated with or found in the context of a health condition, a tissue from which the nucleic acid originated, a germ layer from which the nucleic acid originated or an organ from which the nucleic acid originated. The nucleic acids to be detected are found within a pool of nucleic acids representing a mixture of nucleic acids from different sources.

The second step is “determining whether said sample includes a plurality of methylation haplotype blocks indicative of the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof”. The step broadly encompasses analysis of methylation data and asking whether or whether not the sample contains at least two methylation haplotype blocks associated with a nucleic acid. The nucleic acids being associated with or found in the context of a health condition, a tissue from which the nucleic acid originated, a germ layer from which the nucleic acid originated or an organ from which the nucleic acid originated. The step broadly encompassing determining the sample does not contain a plurality of methylation haplotype blocks.
The claim concludes with a “wherein” clause specifying the methylation haplotype blocks have at least two methylation sites for which methylation status is linked. For example, the methylation sites may be linked as both being methylated, both being unmethylated or one being methylated when the other is unmethylated. Thus, the plurality of methylation haplotype blocks has at least two blocks and each methylation haplotype block has at least two CpG sites.



Claim 3 depends from claim 3 stating “said methylation analysis is performed on cell-free DNA in a blood sample”. The claim broadly encompasses performing a methylation analysis on methylation data of cell-free DNA in a blood sample as well as performing techniques on the cell-free DNA naturally found in a blood sample to obtain methylation data.

Claim 4 depends from claim 1 specifying the number of methylation haplotype blocks in the plurality of methylation haplotype blocks. The claim broadly encompasses two or more methylation haplotype blocks within the plurality of methylation haplotype blocks.

Claim 5 depends from claim 1 and limits the health condition indicated by the one or more nucleic acids to a tumor. The claim broadly encompasses methods in which the one or more nucleic acids indicative of a tumor, tissue of origin, germ layer of origin, organ of origin or any combination thereof.

Claim 6 depends from claim 5 and further requires a step of “determining whether said sample includes a plurality of methylation haplotype blocks indicative of 

Claim 7 depends from claim 1 and limits the health condition indicated by the one or more nucleic acids to a fetal aneuploidy. The claim broadly encompasses methods in which the one or more nucleic acids indicative of a fetal aneuploidy tissue of origin, germ layer of origin, organ of origin or any combination thereof.

Claim 8 depends from claim 1 specifying the sample is a blood sample.

Claim 9 depends from claim 1 and further requires a step of “quantitating the level of said one or more nucleic acids indicative of a health condition, tissue of origin, organ of origin or any combination thereof in said sample”. The step broadly encompasses the analysis of data to determine the amount of a nucleic acid present in the sample.

Claim 10 depends from claim 1 specifying which techniques are performed when carrying out the methylation analysis.

Claim 11 depends from claim 1 and further requires a step of “determining a methylation haplotype load for each methylation haplotype block”. The claim further specifies the methylation haplotype load comprises the normalized fraction of methylated haplotypes at different lengths. 

Claim 12 depends from claim 1 and further requires a step of “determining an unmethylated haplotype load for each methylation haplotype block”. The claim further specifies the unmethylated haplotype load comprises the normalized fraction of unmethylated haplotypes at different lengths. 

Claim 13 depends from claim 1 and specifies the size of the methylation haplotype blocks is on average 95bp.

Claim 14 depends from claim 1 and specifies each methylation haplotype block has at least 3 CpGs.

Claim 15 depends from claim 1 and further requires a step of “quantifying the level of said plurality of methylation haplotype blocks indicative of the presence one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof in said sample”. The step broadly encompass the analysis of data to determine the amount of the plurality of methylation haplotype blocks.

Claim 16 depends from claim 6 and further requires a step of “quantifying the level of said plurality of methylation haplotype blocks indicative of the presence one or more nucleic acids indicative of a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof in said sample”. The step broadly encompass the analysis of data to determine the amount of the plurality of methylation haplotype blocks.

Claim 17 is drawn to a method having the intended purpose of “identifying methylation haplotype blocks”.
The claim positively recites three active method steps. The first is “determining methylation haplotypes in a plurality of nucleic acids segments”. The step broadly encompasses the analysis of methylation data as well as assaying a sample for methylation haplotypes.
The second step is “combining the methylation haplotypes and calculating methylation linkage disequilibrium on the combine methylation haplotypes”. The step broadly encompasses the analysis and manipulation of methylation data.
The third step is “partitioning each segment into a plurality of methylation haplotype blocks”. The step broadly encompasses the analysis and manipulation of methylation data.
The claim concludes with a “wherein” clause stating the methylation haplotype blocks comprise a plurality of methylation sites for which methylation status is coordinated or linked. For example, the methylation sites may be linked as both being 

Claim 18 depends from claim 16 and specifies the methylation haplotypes are determined for a portion of a genome.

Claim 19 depends from claim 17 and specifies the methylation haplotypes are determined across a whole genome.

Claim 20 depends from claim 17 and specifies the methylation haplotype blocks are defined as the genomic region in which the r2 value of two adjacent CpG sites is no less than 0.5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	The claim(s) 1 recite(s) two steps. The first is performing a methylation analysis on a sample comprising a plurality of nucleic acids (i.e. two or more nucleic acids). The step encompasses a mental process such as reviewing bisulphite sequencing data and determining which cytosine sites are methylated in two short nucleic acids. The second 
	Claims 2-5, 7-8, 13-14 and 18 further limit the mental processes of claim 1 and do not require any tangible processes or so-called “wet steps”.
	Claim 6 further encompasses a mental process of determining whether any methylation haplotype blocks correspond to healthy or normal tissues or organs.
	Claims 9 and 15-16 further encompasses a mental process of counting the number of nucleic acids associated with a health condition, tissue of origin, germ layer of origin, organ of origin or any combination thereof.
	Claims 11 and 12 further encompass a mental process of determining the amount of methylated and unmethylated sites within a methylation haplotype block.
	The judicial exceptions are not integrated into a practical application because the methods do not improve upon a computer’s function or upon another technology, do not effect a particular treatment or prophylaxis, do not use a particular machine or transform a particular article.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no specific limitation is required outside of the abstract ideas set forth in the claim. Even if determining methylation haplotypes in a plurality of nucleic acid segments requires a laboratory process or so 

	The claim(s) 17 and 20 recite(s) three steps. The first is determining the methylation haplotype in a plurality of nucleic acid segments (i.e. two or more nucleic acid segments). The step encompass a mental process such as reviewing bisulphite sequencing data and determining which cytosine sites are methylated in two short nucleic acid segments. The second is combining the methylation haplotypes and calculating methylation linkage disequilibrium on the combined methylation haplotypes. The step broadly encompasses a mental process in the form of determining the coordination between methylation sites (e.g. are two methylation sites both methylated, unmethylated or of mixed methylation). The third is partitioning each segment into a plurality of methylation haplotype blocks that comprise a plurality of methylation sites (i.e. two or more methylation sites) that have coordinated methylation status. The step broadly encompass a mental process in the form of dividing nucleic acid segments into regions in which cytosine methylation is coordinated (e.g. blocks in which methylation is coordinated by shared methylation statuses or opposing methylation statuses).
	Claim 20 further limits the mental process encompassed by partitioning each segment into a plurality of methylation haplotype blocks.
	This judicial exception is not integrated into a practical application because the methods do not improve upon a computer’s function or upon another technology, do not 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no specific limitation is required outside of the abstract ideas set forth in the claim. Even if determining methylation haplotypes in a plurality of nucleic acid segments requires a laboratory process or so called “wet step”, such processes, including bisulfite sequencing and methylation arrays, are well-understood, routine and conventional in the field. The instant specification describes methods and processes encompassed by the claims were known at the time (para. 26, 34 and 35).
	It is noted that claim 19 requires determining methylation haplotypes across a whole genome. The level of analysis encompassed by methylation haplotype determination across an entire genome is considered to be too substantial of an undertaking to be performed as a mental process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a “method for detecting the presence of one or more nucleic acids indicative of a health condition, tissue of origin, germ layer or origin or organ of origin in a mixture of nucleic acids”. However, the method steps in the claim only require steps of “performing a methylation analysis” and “determining whether the sample includes a plurality of methylation haplotype blocks” as specified in the body of the claim. Thus, it is unclear if applicant intends to cover any method that performs the recited steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of detecting the presence of one or more nucleic acids because the claim only requires determining whether a plurality of methylation haplotype blocks are present. While the methylation haplotype blocks are linked to a nucleic acid, the claim does not require detecting the presence of the nucleic acid. Amending the claim to include an active process step directed towards detecting the presence of the one or more nucleic acids based on determining the sample comprises of methylation haplotype blocks may overcome this objection.
Claims 2-16 and 18 depend from claim 1 and are rejected for the same reason.
Regarding claim 2, the claim states the methylation analysis is performed on cell-free DNA. There is a disconnect between claim 1 and claim 2 because claim 1 
Regarding claim 3, the claim states the methylation analysis is performed on cell-free DNA in a blood sample. There is a disconnect between claim 1 and claim 3 because claim 1 requires performing the methylation analysis on a sample and the sample comprises a plurality of nucleic acids. It is unclear if the claim requires a blood sample comprising cell-free DNA or cell-free DNA from a blood sample as the sample of claim 1 comprising a plurality of nucleic acids.
Regarding claims 11 and 12, the claims describe a methylation haplotype load and an unmethylated haplotype load comprising normalized fractions at “different lengths”. It is unclear what the element “lengths” encompass. A methylation haplotype block has a particular length defined by the total distance between the CpG sites comprising the methylation haplotype block. It is unclear what lengths are differed in the determining of the haplotype loads of claims 11 and 12.
Regarding claim 18, the claim recites “said methylation haplotypes are determined for a portion of a genome”. The recitation lacks proper antecedent basis as the claim fails to previously set forth an element or step that determined methylation haplotypes. It appears the claim may have been intended to depend from claim 17.
Regarding claim 20, the claim recites “said methylation haplotype blocks are defined”. The recitation lacks proper antecedent basis as the claim fails to previously set froth an element or step that defined methylation haplotype blocks.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Zhang (WO 2015/116837 A1).
Regarding claims 1 and 5, Zhang teaches performing methylation analysis on a sample comprising a plurality of nucleic acids (para. 8, 9 and 10).
Zhang further teaches determining whether the sample includes a plurality of methylation haplotypes indicative of the presence of a target nucleic acid. Zhang further teaches the nucleic acids detected are indicative of the presence of a health condition, such a tumor. See para. 8, 9 and 10.

Regarding claims 2, 3 and 8, Zhang teaches the use of plasma from a peripheral blood sample (para. 9). It is well-known that plasma inherently contains cell-free DNA.
Regarding claim 4, Zhang teaches analyzing for the presence of multiple marker regions for a nucleic acid (para. 24 and 31).
Regarding claim 6, Zhang teaches determining whether the sample includes a marker region indicative of a tissue type (para. 13). See also Fig. 7.
Regarding claim 7, Zhang alternatively teaches the condition is fetal chromosomal abnormality (para. 10), such as a fetal aneuploidy. 
Regarding claim 9, Zhang teaches determining the amount or quantitating the target nucleic acid (para. 10).
Regarding claim 10, Zhang teaches the methylation analysis is carried out using bisulfite methylation analysis (para. 8).
Regarding claim 11, Zhang teaches determining a methylation haplotype load (para. 62). 
Regarding claim 13, Zhang teaches the marker regions have a size range from 90 to 100 nt (para. 24), which overlaps with the claimed average size of 95bp.
Regarding claim 14, Zhang teaches the marker regions have at 3 CpG cites (para. 24).
Regarding claims 15 and 16, Zhang teaches digitally quantifying the methylation haplotypes (para. 31).
Regarding claim 17, Zhang teaches determining methylation haplotypes in DNA (para. 8, 9 and 10). Chromosomal regions that cover all the methylation sites of a methylation haplotype are partitioned as marker regions, or methylation haplotype blocks. Identifying the marker regions includes looking at the linkage disequilibrium of methylation sites within a methylation haplotype.
Regarding claim 18, Zhang teaches methylation haplotypes are determined as noted above. Thus, Zhang determined the methylation haplotypes for a portion of the genome.
Regarding claim 19, Zhang teaches the methylation haplotypes are determined across the whole genome using WGBS (para. 59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2015/116837 A1).
It is noted that claims 1 and 17 are rejected as being anticipated by Zhang. The claims are also rendered obvious as encompassing the embodiments of claims 12 and 20.
Regarding claims 1 and 12, Zhang teaches performing methylation analysis on a sample comprising a plurality of nucleic acids (para. 8, 9 and 10).

Zhang further teaches determining a methylation haplotype load (para. 62).
While Zhang teaches the above methods, Zhang does not specifically teach determining an unmethylated haplotype load for each methylation haplotype block.
However, it would have been prima facie obvious to the ordinary artisan to have calculated an unmethylated haplotype load in concert with the methylation haplotype load determined by Zhang. The added information is simply an obvious variant of the analysis of Zhang and provides for a more complete analysis of the data. It also serves as a check on the determined methylation haplotype load as combined both should account for all of the CpG sites within the methylation haplotype block.
Regarding claims 17 and 20, Zhang teaches determining methylation haplotypes in DNA (para. 8, 9 and 10). Chromosomal regions that cover all the methylation sites of a methylation haplotype are partitioned as marker regions, or methylation haplotype blocks. Identifying the marker regions includes looking at the linkage disequilibrium of methylation sites within a methylation haplotype.
While Zhang teaches the above methods, Zhang does not teach how methylation haplotype blocks are defined.
However, given what is known about linkage disequilibrium analyses, setting a r2 value of two adjacent CpG sites not less than 0.5 would have been obvious as it is well 

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634